[Cite as State ex rel. Nelson v. Astrab, 2011-Ohio-5838.]


          Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                          No. 97338




                                STATE OF OHIO, EX REL.,
                                     J. C. NELSON
                                                                 RELATOR

                                                       vs.

                               MICHAEL ASTRAB, JUDGE
                                                                 RESPONDENT




                                             JUDGMENT:
                                             WRIT DENIED


                                             Writ of Mandamus
                                             Motion No. 448615
                                             Order No. 448942

RELEASE DATE:              November 8, 2011
                                                            2


ATTORNEY FOR RELATOR

J. C. Nelson, pro se
Inmate #A-491-417
Grafton Correctional Institution
1800 S. Avon-Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By:    James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

         {¶ 1} J.C. Nelson has filed a complaint for a writ of mandamus.                               Nelson seeks an

order from this court that requires Judge Michael Astrab to render a ruling with regard to a

motion for jail-time credit as filed in State v. Nelson, Cuyahoga County Court of Common

Pleas Case No. CR-466734.                Judge Astrab has filed a motion for summary judgment, which
                                     1




is granted for the following reason.




         1Pursuant   to Civ.R. 25(D)(1), Judge Michael Astrab is substituted for the judge that was originally assigned to the
underlying case.
                                             3

       {¶ 2} Attached to Judge Astrab’s motion for summary judgment is a copy of a

judgment entry, as journalized on October 14, 2011, which granted Nelson’s motion for

jail-time credit in the amount of 77 days.   Nelson’s request for a writ of mandamus is moot.

State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278,

1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5, 450

N.E.2d 1163.   In addition, any error associated with the calculation of jail-time credit must be

addressed through an appeal. State ex rel. Britton v. Foley-Jones (Mar. 5, 1998), Cuyahoga

App. No. 73646; State ex rel. Spates v. Sweeney (Apr. 17, 1997), Cuyahoga App. No. 71986.

       {¶ 3} Accordingly, we grant Judge Astrab’s motion for summary judgment.             Costs

awarded to Nelson; costs waived.     It is further ordered that the Clerk of the Eighth District

Court of Appeals serve notice of this judgment upon all parties as required by Civ.R. 58(B).

       Writ denied.


__________________________________________
EILEEN A. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR